Title: From George Washington to Tobias Lear, 31 August 1794
From: Washington, George
To: Lear, Tobias


               
                  My dear Sir,
                  German Town, 31st.
                     Augt. 1794.
               
               On the 28th. I wrote you two letters. In one of them I intended (but forgot it) to have made a request that you would enquire after the lad that used to wait at Suter’s (William I think his name was) whose servitude had expired, and if disengaged and his character good, as well as handy, to engage him for me at eight Dollars P. Month, (with the other allowances known to you) being what I am now obliged to give, to the most indifferent set of servants I ever had. When I mention William I do not mean to confine myself to him, although his qualifications as a waiter (the only light in which he has appeared to me) to be very good;—any other genteel looking and well made man (not a giant or dwarf) might answer equally well perhaps, if sober, honest, good tempered, and acquainted with the duties of a house Servant, & footman.
               
                  Sincerely & affectionatelyI remain Yours
               
            